Name: Commission Regulation (EEC) No 1544/91 of 6 June 1991 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  trade;  Europe
 Date Published: nan

 No L 143/32 7. 6 . 91Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1544/91 1 of 6 June 1991 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular article 252, paragraph 3 , Whereas Council Regulation (EEC) No 569/86 of 25 February 1986 ('), lays down general rules for the applica ­ tion of the supplementary mechanism applicable to trade as last amended by Regulation (EEC) No 3296/88 (2) ; Whereas Commission Regulation (EEC) No 574/86 (J), as last amended by Regulation (EEC) No 3296/88 lays down the detailed rules for the application of the supplementary trade mechanism ; Whereas Commission Regulation (EEC) No 641 /86 of 28 February 1986 laying down detailed rules for the applica ­ tion of the supplementary trade mechanism to importa ­ tion into Portugal of the products processes from fruit and vegetables listed in Annex XXII to the Act of Acces ­ sion (4), as last amended by Regulation (EEC) No 3824/90 (5) fixed, inter alia, in respect of certain products processed from fruit and vegetables, the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1991 ; Whereas the indicative ceilings fixed for 1991 for provisi ­ onally conserved fruits and for jams have been exceeded ; whereas this excess does not disturb the Portuguese market ; whereas the ceiling may be revised in accordance with Article 252 (3) (a) of the Act of Accession, if the market concerned has not suffered significant disturbance following the trend in the imports in question ; whereas for provisionally conserved fruits and for jams the ceiling needs to be increased by 50 % for 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veg ­ etables, HAS ADOPTED THIS REGULATION : Article 1 In Annex I of Regulation (EEC) No 641 /86 the following amounts are modified as follows :  the ceiling of '455' tonnes for CN code 0812, is replaced by an amount of '683 tonnes',  the ceiling of '486' tonnes for CN code 2007, is replaced by an amount of '729 tonnes' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 293 , 27. 10 . 1988, p. 7. O OJ No L 57, 1 . 3 . 1986, p. 1 . (4) OJ No L 60, 1 . 3 . 1986, p. 34. 0 OJ No L 366, 29. 12 . 1990, p . 51 .